      Case 5:21-cv-00041-TKW-MJF Document 11 Filed 07/23/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

BJON LEE,

       Plaintiff,

v.                                                         Case No. 5:21-cv-41-TKW/MJF

J.H. LAND, et al.,

       Defendants.
                                                 /

                                          ORDER

       This case is before the Court based on the magistrate judge’s Report and

Recommendation (R&R) (Doc. 9). No objections were filed.1                            Upon due

consideration of the R&R and the case file, the Court agrees with the magistrate

judge’s determination that this case should be dismissed based on Plaintiff’s failure

to comply with court orders. Accordingly, it is

       ORDERED that:

       1.        The magistrate judge’s R&R is adopted and incorporated by reference

in this order.



       1
           The R&R was mailed to Plaintiff on June 21, 2021, at the address he provided (Florida
State Prison, see Doc. 4), but it was returned as “undeliverable” by the Post Office. See Doc. 10.
The docket reflects that the R&R was re-mailed to Plaintiff at Santa Rosa Correctional Institution
(the address reflected on the Florida Department of Corrections website) on June 28, 2021, so the
Court delayed its consideration of the R&R until now to ensure that Plaintiff had adequate time to
file objections if he was going to do so.
Case 5:21-cv-00041-TKW-MJF Document 11 Filed 07/23/21 Page 2 of 2


                                                              Page 2 of 2

2.    This case is DISMISSED, and the Clerk shall close the case file.

DONE and ORDERED this 23rd day of July, 2021.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
